Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 1 of 12




                 Exhibit 1
      Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 2 of 12




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


RUSS McCULLOUGH, et al.,                : NO. 3:15-cv-01074-VLB
                                        : LEAD CASE
                  Plaintiffs,           :
                                        :
            vs.                         :
                                        :
WORLD WRESTLING ENTERTAINMENT,          :
INC.,                                   :
                                        :
                  Defendant.            :


EVAN SINGLETON and VITO                 : NO. 3:15-cv-00425-VLB
LOGRASSO,                               : CONSOLIDATED CASE
                                        :
                  Plaintiffs,           :
                                        :
            vs.                         :
                                        :
WORLD WRESTLING ENTERTAINMENT,          :
INC.,                                   :
                                        :
                  Defendant.


JOSEPH M. LAURINAITIS, et al.,          : NO. 3:16-cv-01209-VLB
                                        : CONSOLIDATED CASE
                  Plaintiffs,           :
                                        :
            vs.                         :
                                        :
WORLD WRESTLING ENTERTAINMENT,          :
INC. and VINCENT K. MCMAHON,            :
                                        :
                  Defendants.           :

______________________________________________________________________


          SUPPLEMENTAL DECLARATION OF CURTIS B. KRASIK
      REGARDING ATTORNEYS’ FEES DEFENDANTS SEEK TO RECOVER
       Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 3 of 12




       I, Curtis B. Krasik, hereby declare under penalty of perjury as follows:

       1.      I am an attorney and partner at the law firm of K&L Gates LLP and counsel for

World Wrestling Entertainment, Inc. (“WWE”) and Vincent K. McMahon (“McMahon”)

(collectively, “Defendants”) in this matter.

       2.      I submit this supplemental declaration in support of Defendants’ pending

Applications for Attorneys’ Fees Ordered by the Court (“Applications”) (ECF Nos. 384, 386).

       3.      Following the issuance of the Second Circuit’s decision in this matter on

September 9, 2020, K&L Gates LLP has rendered additional services to Defendants in

connection with the Applications.

       4.      The invoices attached as Exhibit A are true and correct copies of K&L Gates

LLP’s invoices sent to WWE that have been redacted to reflect only the services rendered to

Defendants in connection with the Applications after September 9, 2020.

       5.      The original amount of legal fees and expenses for the services rendered by K&L

Gates LLP sought in the Applications was $379,440.44. The supplemental amount of legal fees

and expenses for the additional services rendered by K&L Gates LLP reflected in Exhibit A is

$28,532.00. Accordingly, the total amount of fees and expenses for the services rendered by

K&L Gates LLP that Defendants seek to recover is $407,972.44.

       6.      Based on my involvement in this matter and knowledge and experience in similar

matters, the amount of time spent and fees charged by K&L Gates LLP were reasonable.

       I, Curtis B. Krasik, hereby declare, under penalty of perjury pursuant to 28 U.S.C. §

1746, that the foregoing is true and correct.

Dated: March 8, 2021
       Pittsburgh, Pennsylvania
                                                /s/ Curtis B. Krasik______________________
                                                Curtis B. Krasik
Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 4 of 12




                          Exhibit A
BTK00119


           Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 5 of 12

                       K&L GATES LLP
                       K&L GATES CENTER
                       210 SIXTH AVENUE
                       PITTSBURGH, PA 15222-2613
                       T +1 412 355 6500 F +1 412 355 6501 klgates.com




World Wrestling Entertainment, Inc.                               Invoice Date       :   November 9, 2020
Brian Nurse                                                       Invoice Number     :   3845710
Senior Vice President, General Counsel &                          Services Through   :   October 31, 2020
Secretary
1241 East Main Street
Stamford, CT 06902




  0149511.01110     Laurinaitis Mass Action
       Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 6 of 12

                                                                       Invoice # 3845710
                                                                          0149511.01110
                                                                              Page 2 of 3

                                       FEES

DATE       NAME               HOURS     DESCRIPTION                          AMOUNT




10/28/20   J. S. McDevitt       0.70    Conference with J. Mueller              665.00
                                        regarding sanctions hearing
                                        tomorrow and case history




10/29/20   C. B. Krasik         3.00    Attend status conference with         2,295.00
                                        Judge Meyer; prepare for same;
                                        conference with J. McDevitt in
                                        preparation for status
                                        conference; review filings
                                        regarding application for
                                        attorneys’ fees in preparation for
                                        same
10/29/20   J. S. McDevitt       3.00    Review sanctions motions to           2,850.00
                                        prepare for status conference;
                                        attend status conference
       Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 7 of 12

                                                                Invoice # 3845710
                                                                   0149511.01110
                                                                       Page 3 of 3




                            TIMEKEEPER SUMMARY

C. B. Krasik                                      765.00 / hr
J. S. McDevitt                                    950.00 / hr
BTK00119


           Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 8 of 12

                       K&L GATES LLP
                       K&L GATES CENTER
                       210 SIXTH AVENUE
                       PITTSBURGH, PA 15222-2613
                       T +1 412 355 6500 F +1 412 355 6501 klgates.com




World Wrestling Entertainment, Inc.                               Invoice Date       :   December 7, 2020
Mr. James Langham, Acting GC                                      Invoice Number     :   3853996
1241 East Main Street                                             Services Through   :   November 30, 2020
Stamford, CT 06902




  0149511.01110     Laurinaitis Mass Action
       Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 9 of 12

                                                                   Invoice # 3853996
                                                                      0149511.01110
                                                                          Page 2 of 2

                                     FEES

DATE           NAME            HOURS   DESCRIPTION                       AMOUNT
11/18/20       C. B. Krasik     1.20   Pre-settlement conference with      918.00
                                       magistrate; telephone
                                       conference with J. McDevitt and
                                       J. Mueller in preparation for
                                       same; telephone conference
                                       with J. McDevitt and J. Mueller
                                       regarding same; review
                                       correspondence from K. Kyros
                                       in follow up to same; telephone
                                       conference with J. McDevitt
                                       regarding same




                              TIMEKEEPER SUMMARY

C. B. Krasik                                        765.00 / hr
BTK00119


           Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 10 of 12

                        K&L GATES LLP
                        K&L GATES CENTER
                        210 SIXTH AVENUE
                        PITTSBURGH, PA 15222-2613
                        T +1 412 355 6500 F +1 412 355 6501 klgates.com




World Wrestling Entertainment, Inc.                                Invoice Date       :   January 15, 2021
Mr. James Langham, Acting GC                                       Invoice Number     :   3867573
1241 East Main Street                                              Services Through   :   December 31, 2020
Stamford, CT 06902




  0149511.01100      McCullough CTE Class Action
     Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 11 of 12

                                                                      Invoice # 3867573
                                                                         0149511.01100
                                                                             Page 2 of 3

                                     FEES

DATE       NAME              HOURS    DESCRIPTION                           AMOUNT
12/03/20   C. B. Krasik       0.40    Review K. Kyros’ settlement             306.00
                                      offer on amount of sanctions;
                                      telephone conference with J.
                                      McDevitt regarding same
12/07/20   C. B. Krasik       0.30    Telephone conference with J.             229.50
                                      McDevitt regarding mediation
                                      statement




12/08/20   C. B. Krasik       3.70    Draft settlement memorandum            2,830.50



12/09/20   C. B. Krasik       3.50    Draft settlement memorandum            2,677.50




12/10/20   J. S. McDevitt     0.50    Review memorandum to                     475.00
                                      magistrate regarding settlement;
                                      edit same




12/11/20   R. C. Sobolak      2.20    Assist in review, revisions to           726.00
                                      settlement conference
                                      memorandum and compile
                                      documents referenced in same
                                      for use as exhibits




12/14/20   R. C. Sobolak      3.40    Assist in review, revisions to         1,122.00
                                      settlement conference
                                      memorandum; review, organize
                                      documents and respond to
       Case 3:15-cv-01074-JAM Document 446-1 Filed 03/08/21 Page 12 of 12

                                                                   Invoice # 3867573
                                                                      0149511.01100
                                                                          Page 3 of 3

DATE         NAME              HOURS   DESCRIPTION                       AMOUNT
                                       attorney requests regarding
                                       same
12/15/20     C. B. Krasik       0.80   Final review of settlement           612.00
                                       memorandum; telephone
                                       conference with R. Sobolak
                                       regarding same;
                                       correspondence with J. Mueller
                                       regarding same
12/15/20     R. C. Sobolak      0.40   Assist in review, revisions,         132.00
                                       finalization of settlement
                                       conference memorandum and
                                       exhibit to same
12/21/20     C. B. Krasik       0.80   Prepare for mediation on             612.00
                                       amount of attorneys’ fees;
                                       review applications for
                                       attorneys’ fees and settlement
                                       conference memorandum for
                                       same
12/22/20     C. B. Krasik       6.80   Attend mediation on amount of      5,202.00
                                       attorneys’ fees; prepare for
                                       same
12/22/20     J. S. McDevitt     7.00   Attend settlement conference       6,650.00
                                       with magistrate regarding
                                       amount of sanctions to be paid
                                       to World Wrestling
                                       Entertainment by K. Kyros
12/30/20     C. B. Krasik       0.30   Telephone conference with            229.50
                                       Magistrate regarding mediation



                              TIMEKEEPER SUMMARY

C. B. Krasik                                        765.00 / hr
J. S. McDevitt                                      950.00 / hr
R. C. Sobolak                                       330.00 / hr
